Filed 10/27/14 Marriage of Wright CA1/2
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION TWO


In re the Marriage of ELIZABETH L. and
CHRISTOPHER J. WRIGHT.

ELIZABETH L. WRIGHT,
         Appellant,
v.                                                                   A139626
CHRISTOPHER J. WRIGHT,                                               (Napa County
         Respondent.                                                 Super. Ct. No. 26-43408)



                   Elizabeth Wright appeals from the judgment of dissolution of her marriage
to Christopher Wright. She seeks modification of a provision in the judgment awarding
to Christopher “all assets” in his possession, arguing that the provision should refer only
to “all disclosed assets.” We affirm.
                                  STATEMENT OF THE CASE AND FACTS
         The judgment of dissolution of the marriage of Elizabeth and Christopher Wright
was filed on June 25, 2013. One provision of the judgment states that Christopher will
receive “[a]ll assets in his possession or control except as specified herein.”1
         On July 17, 2013, Elizabeth filed a request for clarification of five items in what
she referred to as “our marriage settlement agreement.” The first of these concerned the
provision just quoted. Elizabeth stated, “This was never ordered by Judge Ortiz. It
         1
         The corresponding provision states that Elizabeth will receive “[a]ll assets
currently in her possession or control, except as specified herein.”

                                                             1
should say that all Disclosed assets (except as specified herein) should remain in his
possession. [¶] There is a high likelihood of undisclosed assets in this case, and they
should not be automatically awarded to the respondent.” The request for clarification
indicated a hearing date of August 26, 2013. Christopher filed a responsive declaration
stating that all of the provisions Elizabeth was asking to be clarified had been argued by
both parties at trial and again regarding the language of the judgment, and that Elizabeth
was in fact asking the court to change its rulings on these matters without offering any
supporting authority. The record does not contain any documentation of further action on
the request for clarification.
       Elizabeth filed her notice of appeal from the judgment on August 23, 2013. Her
opening brief, filed on February 21, 2014, raises the single issue of modifying the just-
quoted provision to refer to “all disclosed assets.” Christopher responded to the opening
brief with a letter filed on February 28, stating that he had “no problem with the change
of wording that Elizabeth Wright has asked for in her opening brief.” He added, “In fact
my attorney offered to stipulate this at an earlier date. I am representing myself in this
matter and I hope this brings this case to a close. I have supplied Ms. Wright with every
document she has ever asked for and have never hidden any assets.”
       On March 13, Elizabeth filed a letter stating that she appreciated the matter being
settled but disputing Christopher’s statements that his “concession” had been made at an
earlier date and that all financial documents had been disclosed as requested. Elizabeth
stated that Christopher’s attorney had offered to fix his “erroneous wording,” but only
along with the addition of several conditions that she did not feel she could agree to.
Stating that this left her no choice but to file this appeal, Elizabeth requested that
Christopher reimburse her for the expenses associated with the appeal, $775 paid to this
court and $444 paid to the superior court for preparation of the clerk’s transcript.
       Christopher responded with another letter, filed on March 21, stating that there
was no need for Elizabeth to have filed the appeal because he had offered to stipulate to
her request and, in any case, there was no need to be concerned with undisclosed assets
because an “established set of laws” took care of this issue. Christopher stated that


                                               2
Elizabeth’s assets exceeded his own and reiterated that he had disclosed all assets. He
requested reimbursement for his expenses occasioned by “this whole needless exercise,”
$700 for a court transcript and $2,000 for attorney fees.
       Finally, on March 26, Elizabeth filed a letter attaching what she described as a
letter from September 2013 in which Christopher’s attorney addressed her concern about
the wording of the judgment. The attached document is an undated and unsigned
“Stipulation and Order for Amendment of Judgment and Dismissal of Appeal” drafted by
Christopher’s attorney. The stipulation provides for two amendments to the June 25,
2013 dissolution judgment. First, the provisions regarding assets in the possession of
each party would be modified by adding “and except for community assets consisting of
interests in real property or financial institution accounts that existed on the date of
respective declarations of disclosure but were not disclosed.” Second, a provision of the
judgment concerning the division of personal property located at the family home, which
stated that the parties would attempt to reach agreement and submit unresolved issues to
an identified referee appointed by the court, would be modified to specify the date by
which this would occur. Additionally, the stipulation stated that the present appeal would
be dismissed. In her March 26 letter, Elizabeth stated that the stipulation rewrote the
provision at issue on the appeal “in a much more vague manner than I had proposed,”
added “other items that were already adjudicated in our hearing, in hopes of having them
revised,” and added “sections that would have required me to give up my right to further
appeal in this case.” She stated that “[g]iven the amount of outstanding assets, giving up
my right to further appeal would not have been prudent,” but Christopher’s attorney
refused to eliminate this provision.
                                           DISCUSSION
       Elizabeth contends that the provision awarding Christopher “all assets in his
possession or control” was inserted into the judgment by Chrisopher’s attorney
unilaterally, when no such award was actually made by the court. Maintaining that
Christopher repeatedly attempted to avoid disclosure of assets throughout the dissolution



                                               3
proceedings, Elizabeth seeks modification of this provision to state that Christopher will
receive “all disclosed assets in his possession or control except as specified herein.”
       In support of her argument that the trial court never made the order stated in the
judgment, Elizabeth cites a specific portion of the reporter’s transcript of the hearing on
May 16, 2013. At the cited page, the court stated, “I don’t feel comfortable making an
order that any property that is currently in the possession of either party should be
deemed separate property and that is the way that we should apportion community
property, I am not comfortable with that.”
       Elizabeth takes the court’s statement out of context. Immediately before this
comment, the court had raised the matter of a general provision awarding assets currently
in the possession and control of each party to that party as separate property. Elizabeth
objected that she had requested “numerous accounts” and had not received Christopher’s
“consolidated UBS statement.” She stated, “If something [h]as not been disclosed at this
point, that upon discovery, it is transferred to the other party at the rate of 100 percent.”
Christopher’s attorney told the court it did not need to make any rulings on omitted or
undisclosed assets because established law gave either party a right to return to court if
the other failed to disclose community property assets.
       After brief discussion of a different point, the court asked Elizabeth if she objected
to each of the parties keeping the property in their possession; she expressed concern that
this was “blurry” and “too global of the ‘things’ ” covered, and referred to prior rulings
about the children’s college funds and Christopher’s 401K. The court noted that
retirement issues were not yet being decided, then stated, “The court will make that
ruling, [counsel for Christopher]. Any property, for example, the vehicle that Mr. Wright
owns will remain with Mr. Wright and the remaining proceeds in the savings account will
remain with the individual parties.” The court’s minutes state that the court ordered
“[t]he property currently in possession of each party shall remain their property.” Thus,
there is no merit to Elizabeth’s assertion that Christopher’s attorney inserted a term in the
judgment that the court did not in fact order.



                                                 4
       Nor has Elizabeth demonstrated any error in the judgment. “ ‘A judgment or order
of the lower court is presumed correct. All intendments and presumptions are indulged
to support it on matters as to which the record is silent, and error must be affirmatively
shown. This is not only a general principle of appellate practice but an ingredient of the
constitutional doctrine of reversible error.’ [Citations.]” (Denham v. Superior Court
(1970) 2 Cal. 3d 557, 564.)
       Elizabeth’s appeal is premised on her assumption that the present wording of the
judgment permits Christopher to receive as separate property any community property
assets he failed to disclose during the dissolution proceedings. This is not the case.
“Under California law, a spouse’s entitlement to community property arises when the
property is acquired. The interest is not altered except through judicial decree or by an
agreement between the parties. Thus, property left unadjudicated by a divorce decree is
subject to future litigation, the parties being tenants in common in the meantime. (Henn
v. Henn (1980) 26 Cal. 3d 323, 330.)” (In re Marriage of Melton (1994) 28 Cal. App. 4th
931, 939; Fam. Code, § 2556.) The language appellant complains of here could not serve
to transmute the character of assets that were community property at the time the
judgment was entered but were not disposed of in the judgment.2


       2
          Elizabeth accuses Christopher of repeatedly attempting to hide assets and points
to an issue concerning $3.7 million dollars, the “fate” of which she says was never
determined at trial. At trial, Elizabeth introduced as an exhibit the December 2000
account statements for three PaineWebber accounts in Christopher’s name showing a
total value of $3,782,823. The record before us does not reflect any testimony
concerning this exhibit. Elizabeth raised the subject in her argument on spousal support,
saying, “And last, but not least, we still have not resolved what happened to that 3.7
million dollars. And if, in lieu of spousal support, if he wants—I think what we have
determined yesterday is that in 2000 he had 3.7 million dollars. In 2001 . . . .” The court
interjected, “Okay. We are not going to go through that.” Christopher’s attorney then
referred to the issue in his argument that Elizabeth should be required to pay
Christopher’s attorney fees, telling the court that Christopher would testify he told
Elizabeth about the “dramatic losses . . . he suffered,” they discussed her going back to
work but she refused, and she “knew how well Mr. Wright had done when he had done
well and had increased the value of his investments up through several million dollars
and she knew full well when he lost that money, that it happened, and they had extensive

                                              5
                                         DISPOSITION
       The judgment is affirmed.
       Each party to bear their own costs, including attorney fees.


                                                 _________________________
                                                 Kline, P.J.


We concur:


_________________________
Richman, J.


_________________________
Stewart, J.




conversations about that. . . . [¶] [F]or her to have hired a lawyer and go through all of
this extensive discovery trying to prove that Mr. Wright, ten years before they broke up,
was hiding assets, also violates the principal of Family Code [s]ection 271 to adopt the
reasonable settlement and litigation attitude.” Elizabeth responded that Christopher never
told her about the 3.7 million dollars during the marriage; that she came across the
statements and did not tell him she knew about them; and that at the same time, he was
telling her they were going to “go bankrupt and be on food stamps if I didn’t ask my
father for an infusion of cash.” The trial court ultimately ordered each party to pay their
own attorney fees. It made no determination as to the existence or character of the funds
being discussed.

                                             6